

Exhibit 10.1














December 3, 2018


Mr. Alan N. Braverman
Senior Executive Vice President, General Counsel and
Secretary of The Walt Disney Company
500 South Buena Vista Street
Burbank, California 91521


Dear Mr. Braverman:


Reference is made to your employment agreement with The Walt Disney Company (the
“Company”), dated September 27, 2013 (the “Agreement”), as amended, which is
scheduled to expire on July 2, 2019. In connection therewith, you and the
Company hereby agree to the following, effective on the date hereof:


1.    The definition “Scheduled Expiration Date” in Section 5(e) of the
Agreement is hereby amended to read “Scheduled Expiration Date means December
31, 2020.”


2.    The second sentence of paragraph 3(c) is hereby amended to read “For each
full fiscal year during the term hereof, Executive shall receive an annual award
with a target accounting award value (which value shall be as determined in
accordance with the policies and practices generally applicable to the Company’s
executive officers) of 300% of Executive’s Base Salary as expected to be in
effect at the end of such fiscal year; it being understood that the form of the
award shall be determined by the Compensation Committee and such form shall be
subject to the terms of the applicable plan or plans of the Company.”


Except as specified above, the Agreement shall otherwise continue in accordance
with its terms. Defined terms used, but not defined, in this letter have the
meanings ascribed thereto in the Agreement. If you agree that the foregoing sets
forth our full understanding regarding the amendment of the Agreement, please
evidence your agreement and acceptance by counter-signing two copies of this
letter where indicated below, returning one executed copy to us.


THE WALT DISNEY COMPANY


/s/ M. Jayne Parker
Senior Executive Vice President and
Chief Human Resources Officer
Date: December 3, 2018




/s/ Alan N. Braverman
Alan N. Braverman
Date: December 3, 2018




